Case 19-11781-LSS Doc 442 Filed 12/27/19 Page 1 of 3

Laurie Selber Silverstein
Judge

 

824 N. Market Street
Wilmington, DE 19801
(302) 252-2900

December 27, 2019

Via CM/ECF Notification:

Matthew P. Ward

Ericka F. Johnson

Womble Bond Dickinson LLP

1313 North Market Street, Suite 1200
Wilmington, Delaware 19801

Mark D. Collins

Richards, Layton & Finger, P.A.

One Rodney Square 920 North King Street
Wilmington, Delaware 19801

Alan M. Root

Archer & Greiner, P.C.

300 Delaware Ave., Suite 1100
Wilmington, DE 19801

Alessandra Glorioso

Dorsey & Whitney LLP

300 Delaware Avenue Suite 1010
Wilmington, DE 19801

Ricardo Palacio

Ashby & Geddes, P.A

500 Delaware Avenue, 8th Floor
Wilmington, DE 19801

Re: Furie Operating Alaska, LLC, et al., Case No. 19-11781 (LSS)

Dear Counsel:

This letter is to follow up on the hearing on the below motions:

1) Amended Motion of Bruce Webb and The Webb Family Trust (A) Seeking
Authority and Standing to Pursue Derivative Claims, If Any, (B) Requesting an
Extension of the Challenge Deadline, and (C) Requesting Conversion of Cases to
Chapter 7, or, Alternatively, Appointment of Chapter 11 Trustee [Docket No. 283]

2) Motion of Certain Royalty and Working Interest Holders for Entry of an Order (1)
Determining Nature of Certain Claims and (ID) if Necessary, Granting Leave,
Standing and Authority to Prosecute and, if Appropriate, Settle Certain Claims on
Behalf of the Debtors’ Estates [Docket No. 285].
Case 19-11781-LSS Doc 442 Filed 12/27/19 Page 2 of 3

Furie Operating Alaska, LLC- Case No. 19-11781
December 27, 2019
Page 2

As discussed, my chambers will reach out to schedule argument at a mutually convenient
time. If there is not a mutually convenient time before January 13, 2020, we will hold
argument on that day assuming there is time after the sale hearing. I ask that counsel keep
chambers informed of the status of the sale hearing.

To make argument more helpful, I am reiterating some of the thoughts I stated at the
conclusion of the hearing. My thoughts stem from the following passage in In re HH
Liquidation, LLC, 590 B.R. 211, 284 (Bankr. D. Del. 2018) (internal citations omitted)
(emphasis added):

The Committee is neither a member nor an assignee. Under the plain language of the
statute, the Committee has no standing to bring a breach of fiduciary duty claim.

The Court's ruling in In re Golden Guernsey Dairy, LLC, is not to the contrary. Unlike
a Chapter 7 trustee, which is empowered by statute to act as “the sole representative
of the estate with the authority to sue and be sued,” a creditors committee is a
collection of unsecured creditors. Its rights to assert derivative claims are limited
to the derivative standing of its members, none of whom have standing as creditors
of a Delaware LLC to assert derivative claims of breach of fiduciary duty on behalf
of the company.

I question the position set forth in the bolded language as I have never thought of a
Committee as being, in essence, merely the sum of its parts. Questions/thoughts that spring
to mind include:

1. CMLYV, LLC v. Bax, 6 A.3d 238, 242 (Del. Ch. 2010), afd 28 A.3d 1037 (Del.
2011) and 6 Del. C. § 18-1002 do not address an LLC bringing its own causes of
action.

2. Is CMLV, LLC v. Bax, 6 A.3d 238, 242 (Del. Ch. 2010), affd 28 A.3d 1037
(Del. 2011) being imported correctly into the bankruptcy context?

3. If Bax does not prevent a Committee or a creditor from bringing the
debtor/LLC/estate causes of action, do creditors get more rights in bankruptcy
than outside of bankruptcy. If so, why should that be the case?

4. The debtor/LLC’s causes of action come into the estate (11 U.S.C. § 541) when
a bankruptcy petition is filed. What is the nature of the estate?

5.  Inachapter 11 case, the debtor-in-possession (as distinct from the debtor) is the
entity with the right to bring the debtor/LLC’s causes of action, now property
of the estate (11 U.S.C. §§ 323, 1107).

6. Ifthe debtor-in-possession commences a debtor/LLC’s cause of action, does it
do so as an estate representative? Could it be argued that the debtor-in-
possession is somehow bringing the estate cause of action on a derivative basis?

7. What does it mean to be a trustee? an estate representative?
Case 19-11781-LSS Doc 442 Filed 12/27/19 Page 3 of 3

Furie Operating Alaska, LLC- Case No. 19-11781
December 27, 2019

Page 3

11.
12.

13.

14.

13.

16.

17.

18.

Am I empowered to approve another estate representative to bring the estate’s
causes of action when the debtor is a debtor-in-possession?

If I do so, is that estate representative bringing the claim derivatively?

Is there an argument that a chapter 11 trustee can’t bring a debtor/LLC’s cause
of action because it would be brought derivatively? an § 1123(b)(3)(B)
representative? an examiner, ot an examiner with expanded powers? a chapter
7 trustee if the case is converted?

What does it mean to bring a claim derivatively in the bankruptcy context?

Do we think of derivative standing correctly in the bankruptcy context, or have
we imported it into bankruptcy incorrectly? Compare to my thoughts in Jn re
Millennium Lab Holdings IT, LLC, 575 B.R. 252, 287 n 160 (Bankr. D. Del. 2017).
How do the Third Circuit’s two Cybergenics decisions fit into this analysis, if at
all? See my analysis in a different context in In re Pursuit Capital Management,
LLC, 595 B.R. 631 (Bankr. D. Del. 2018).

Is there a difference between what a statutory estate representative can do and
what a non-statutory estate representative can do? Should there be?

How does the internal affairs doctrine jive with HH Liquidation?

Can the internal affairs doctrine make Delaware’s LLC statute irrelevant for
claims other than breach of fiduciary duty claims, or for claims asserted against
defendants who are not officers or directors?

Do HH Liquidation and the two Delaware bankruptcy cases agreeing with it
apply to claims other than breach of fiduciary duty claims or claims asserted
against defendants who are not officers or directors?

If Bax means that a Committee or creditors cannot bring a Debtor/LLC/
estate’s causes of action against a lender, how does this impact first day
hearings, particularly relief requested in DIP financing motions?

Of course, my questions may prompt further questions. If parties wish to file any further
written submissions, please come to an agreement regarding timing and file no later than
two days before argument.

LSS/cmb

Very truly yours,
} jf ,
fh > f /
ff L Lop. ep i EES ; f— .
YArthr/ ICLL OK Woah

ears

Laurie Selber Silverstein
